Citation Nr: 1501236	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial disability rating a left shoulder disability, evaluated as 10 percent disabling prior to June 3, 2014, and 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California.

In December 2013, the Veteran testified at a videoconference hearing before the
undersigned Acting Veterans Law Judge.  A transcript of the hearing has been
associated with the claims file.

In April 2014, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As referenced therein, the service connection claims for pterygium of the eyes and a psychiatric disorder have been granted, thereby extinguishing the related appeals.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

As also referenced in the Board's prior remand, the issues of entitlement to service connection for a right shoulder disorder has been raised by the record but has not yet been adjudicated by the RO.  Accordingly, the claim is again REFERRED to the RO for development.  38 C F R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to June 3, 2014, the Veteran's left shoulder motion did not approximate limitation to shoulder level.

2.  From June 3, 2014, the Veteran's left shoulder motion did not approximate limitation to 25 degrees from his side.


CONCLUSION OF LAW

The criteria for an initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to June 3, 2014, and 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   

The appeal of the left shoulder rating claim arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

As to VA's notify and assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained, and there is no indication that the Veteran has applied for disability benefits from the Social Security Administration, triggering VA's duty obtain any related records.

VA examinations were conducted in January 2009 and June 2014; the record does not reflect these examinations are inadequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his left shoulder disability has increased in severity since he was last afforded a VA examination.
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's left shoulder disability has been evaluated as 10 percent disabling prior to June 3, 2014, and 20 percent disabling thereafter, pursuant to Diagnostic Code 5201, which outlines the rating criteria for limitation of arm motion.  The January 2009 VA examination report reflects that the Veteran is right-hand dominant.

Under Diagnostic Code 5201 a 20 percent rating (the minimum rating available for the non-dominant arm pursuant to this Diagnostic Code) is assigned when the range of arm motion is limited to either shoulder level or to the midway point between the side and shoulder level.  A 30 percent rating requires that shoulder motion for the non-dominant arm be limited to 25 degrees from the side.

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

For the rating period prior to June 3, 2014, the evidence fails to reflect a basis for awarding a rating higher than 10 percent.  

During the Veteran's January 2009 VA examination, the Veteran reported experiencing pain on left arm abduction to shoulder height and an inability to fully extend his arm above shoulder level.  However, on physical examination, the Veteran demonstrated full range of shoulder flexion to 180 degrees, with pain occurring between 170 and 180 degrees, with no additional limitation of motion on repetitive motion.  The Veteran did demonstrate some limitation of left shoulder abduction, with abduction to 125 degrees, limited to 120 degrees on repetitive motion.  X-rays of the left shoulder joint performed in conjunction with the examination revealed normal results.

When receiving VA treatment in March and April 2010, the Veteran performed left shoulder range of motion testing.  No specific limitation of shoulder motion was recorded, but the record reflects the Veteran's report of experiencing some pain on range of motion testing which was not significant enough for him to desire an orthopedic referral.

Thus, the ranges of motion recorded during this rating period far exceed a limitation to shoulder level, which is defined as 90 degrees.  

As to whether the record provides a basis for awarding an increased rating based on functional loss, while the Veteran's range of shoulder abduction was limited to 120 degrees on repetitive motion, this range of motion still far exceeds 90 degrees, or shoulder level.  Furthermore, there are no medical findings recorded in the Veteran's VA treatment records or reported symptomatology upon which a higher rating could be awarded based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  

Thus, a basis for awarding a disability rating in excess of 10 percent for the rating period prior to June 3, 2014, has not been presented.

For the rating period commencing on June 3, 2014, the evidence fails to reflect a basis for awarding a rating higher than the currently assigned 20 percent evaluation.  

During the VA examination conducted in June 2014, the Veteran demonstrated forward flexion to 105 degrees and abduction to 75 degrees, both of which fail to approximate or equate to the shoulder being limited to 25 degrees from the side, the criteria for a 30 percent rating.  Moreover, although the VA examiner noted that the Veteran's left arm functional loss was manifested by weakened movement, excess, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement, the Veteran demonstrated no additional limitation of shoulder flexion or abduction on repetitive range of motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, given that the Veteran's recorded ranges of motion far exceed the requisite findings for awarding a 30 percent rating (limitation of arm motion to 25 degrees from the side), the Board concludes that even considering the evidence that repetitive use elicits less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, the Veteran's overall functional impairment does not warrant the assignment of an increased rating.

Thus, the medical evidence of record does not provide a basis for awarding a rating higher than 20 percent for the rating period commencing on June 3, 2014, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  The Veteran is competent to report his left shoulder symptomatology, and his reports are assumed to be credible, as there is no evidence of record to indicate otherwise.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In his written statements and Board testimony, the Veteran has reported experiencing ongoing left shoulder pain and difficulty raising his arm above his head; however, his reported symptoms do not provide a basis for awarding an increased rating, as this symptomatology is contemplated by his currently assigned disability rating.  Moreover, for the period prior to June 3, 2014, although the Veteran reported not being able to raise his arm above shoulder level, objective testing of the range of motion demonstrated he could raise his arm to 170 degrees before any pain on movement was observed.  The Board finds the results of objective range of motion testing to be more probative than the Veteran's subjective reports of limitation to range of motion.

In sum, the preponderance of the evidence is against the claim for an initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to July 8, 2009, and 20 percent disabling thereafter; there is no doubt to be resolved; and increased schedular evaluations are not warranted.

With regard to whether referral for an extraschedular evaluation is warranted, the evidence shows that the Veteran's service-connected left shoulder disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left shoulder disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Moreover, as the Veteran has maintained full-time employment throughout the rating period, the record fails to reflect that a claim for a total disability rating based on individual unemployability has been raised as part and parcel of the increased rating claim.  


ORDER

An initial increased rating for a service-connected left shoulder disability, evaluated as 10 percent prior to June 3, 2014, and 20 percent disabling thereafter, is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


